Exhibit 10.2

 
[graphic_1.gif]
Georgia Department of
       
Community Health
     
2 Peachtree Street, NW
       
Atlanta, GA 30303-3159
Rhonda M. Medows, MD, Commissioner
 
Sonny Perdue, Governor
 
www.dch.georgia.gov
 


 
May 29, 2009


 
Peach State Health Plan
Attn: Patrick Healy
President & Chief Executive Officer
3200 Highland Pkwy, SE, Suite 300
Smyrna, Georgia 30082
 
Sent Via:  Certified Mail; Return Receipt Requested

 
    Re:          NOTICE OF RENEWAL FOR FISCAL YEAR 2010
    Contract #0653 Medicaid Managed Care


Dear Mr. Healy:
 
This letter serves as written notice that the Georgia Department of Community
Health (hereinafter “DCH” or the “Department”) is exercising its option to Renew
the above-referenced contract for an additional State Fiscal year, subject to
the terms and conditions of the underlying contract (the “Contract”) and any
applicable subsequent amendments.  The Contract, as renewed, shall terminate on
June 30, 2010.  All terms and conditions of the contract, including
reimbursement, shall remain as stated in the original contract and any
amendments thereto.  Please be advised that all invoices are to be mailed to the
Georgia Department of Community Health, P.O. Box 1966, Atlanta, Georgia
30301-1966.


Please contact me at (404)-463-0348 or via email at pgordon@dch.ga.gov should
you have any questions or require additional information.  We look forward to
continuing with your contract in Fiscal Year 2010.


            Sincerely,


            /s/ Pamela Gordon


            Pamela Gordon
            Contract Specialist II
 
 
Attachments


cc:       Clyde White, Director of Contracts Administration
    Jerry Dubberly
    Randy Houpe
    File